 RIVER HILLS NURSING HOME WESTAmerican Medical Services, Inc. d/b/a River HillsNursing Home West and 119W, a Subdivisionof National Union of Hospital and Health CareEmployees (RWDSU/AFL-CIO). Case 30-CA-6528September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on June 1, 1981, by 1199W,a Subdivision of National Union of Hospital andHealth Care Employees (RWDSU/AFL-CIO),herein called the Union, and duly served on Ameri-can Medical Services, Inc. d/b/a River Hills Nurs-ing Home West, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 30,issued a complaint on June 25, 1981, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 15,1981, following a Board election in Case 30-RC-3946, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about June 1, 1981, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On June 30, 1981, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On July 10, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 17, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent'Official notice is taken of the record in the representation proceeding,Case 30-RC-3946, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.258 NLRB No. 57thereafter filed a statement in opposition to theMotion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in response tothe Notice To Show Cause, Respondent admitsthat it refused the Union's request to bargain withit as the exclusive bargaining representative of aunit comprised of Respondent's full-time and regu-lar part-time registered nurses. In defense of itsconduct, Respondent contests the validity of thecertification issued by the National Labor RelationsBoard. Specifically, Respondent argues that theunit employees are supervisors within the meaningof Section 2(11) of the Act, and are thereforeexempt from coverage under the Act. The GeneralCounsel asserts that Respondent improperly seeksto relitigate issues which were raised and decidedin the representation case. We agree with the Gen-eral Counsel.2A review of the record, including the record inCase 30-RC-3946 reveals that, following a hearingon the Union's petition, during which Respondentwas accorded full opportunity to be heard, to in-troduce evidence, and to file briefs, the Acting Re-gional Director issued a Decision and Direction ofElection on April 9, 1981. Respondent thereafterfiled a timely request for review and supportingbrief with the Board. By telegram dated May 7,1981, the Board denied Respondent's request forreview because it raised no substantial issues war-ranting review. On the same day, an election wasconducted which resulted in nine votes for, andeight votes against, the Union, with no challengedballots. On May 15, 1981, the Regional Director2 In its statement in opposition to the Motion for Summary Judgment,Respondent urges that a finding of nonsupervisory status on the part ofthe registered nurses at issue would be contrary to recent Board prece-dent set by Wright Memorial Hospital, 255 NLRB No. 173 (1981), and byClark Manor Nursing Home Corp., 254 NLRB 455 (1981). Both Decisionscited, however, differ from this case. In both Wright Memorial and ClarkManor the Board relied on the fact that the RNs in question meted outdiscipline and made assignments without consulting their superiors. Thatthey also represented the highest authority on the premises during certainshifts was significant, but only when considered in conjunction with theirauthority to administer discipline independent of any higher authority. Inthe underlying representation case here, the record supports the ActingRegional Director's finding that the RNs at Respondent's facility do notpossess the same independent discretionary disciplinary authority pos-sessed by the nurses in Wright Memorial or Clark Manor. In the absenceof such primary evidence of statutory supervisory authority, the fact thatthe RNs are the highest ranking employees during certain work shifts isnot determinative.425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertified the Union as the exclusive bargaining rep-resentative of the unit employees.At a meeting on June 1, 1981, the Union request-ed that Respondent commence bargaining with re-spect to the unit of registered nurses. Respondentrefused to do so, and informed the Union that it in-tended not to honor the certification. Thereafter,on June 1, 1981, the Union filed an unfair laborpractice charge, to which Respondent replied byletter dated June 8, 1981, that it would continue torefuse to bargain with the Union concerning theunit of registered nurses.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Wisconsin corporation, is engagedin providing nursing home services at its facility lo-cated in Pewaukee, Wisconsin. In the course andconduct of its business operations within the Stateof Wisconsin, Respondent had gross revenues inexcess of $100,000, and purchased goods valued inexcess of $50,000 from suppliers located outside theState of Wisconsin.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVED1199W, a Subdivision of National Union of Hos-pital and Health Care Employees (RWDSU/AFL-3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board. Secs 102 67(f) and 102.69(c)CIO), is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time RegisteredNurses employed by the Employer at its RiverHills West facility located at 321 RiversideDrive, Pewaukee, Wisconsin, excluding man-agerial employees, confidential employees,guards and supervisors as defined in the Act,and all other employees of the Employer andof other employers.2. The certificationOn May 7, 1981, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 30, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton May 15, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 1, 1981, and at alltimes thereafter, the Union has requested Respond-ent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about June 1, 1981, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 1, 1981, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.426 RIVER HILLS NURSING HOME WESTIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. American Medical Services, Inc. d/b/a RiverHills Nursing Home West, is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. 1199W, a Subdivision of National Union ofHospital and Health Care Employees(RWDSU/AFL-CIO), is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and part-time Registered Nursesemployed by the Employer at its River Hills WestFacility located at 321 Riverside Drive, Pewaukee,Wisconsin, excluding managerial employees, confi-dential employees, guards and supervisors as de-fined in the Act, and all other employees of theEmployer and of other employers, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. Since May 15, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about June 1, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,American Medical Services, Inc. d/b/a River HillsNursing Home West, Pewaukee, Wisconsin, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with 1199W, a Subdivi-sion of National Union of Hospital and HealthCare Employees (RWDSU/AFL-CIO), as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All full-time and part-time Registered Nursesemployed by the Employer at its River HillsWest facility located at 321 Riverside Drive,Pewaukee, Wisconsin, excluding managerialemployees, confidential employees, guards andsupervisors as defined in the Act, and all otheremployees of the Employer and of other em-ployers.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:427 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Pewaukee, Wisconsin, facilitycopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 30, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 30,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith 1199W, a Subdivision of National Unionof Hospital and Health Care Employees(RWDSU/AFL-CIO), as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time Regis-tered Nurses employed by the Employer atits River Hills West facility located at 321Riverside Drive, Pewaukee, Wisconsin, ex-cluding managerial employees, confidentialemployees, guards and supervisors as de-fined in the Act, and all other employees ofthe Employer and of other employers.AMERICAN MEDICAL SERVICES, INC.D/B/A RIVER HILLS NURSING HOMEWEST428